Exhibit 10.2

June 5, 2019

Mr. Jie Chen

19271 Northfleet Way,

Los Angeles, CA 91356

Dear Jie,

This letter confirms the recent discussions regarding your work assignment to
Hong Kong.

At the request of Air Lease Corporation (“ALC USA”) and Air Lease Corporation
Hong Kong Limited (“ALC HK”), you will provide services concurrently to both ALC
USA and ALC HK (“Dual Assignment”). As part of the services you will render for
ALC HK, you will be offered employment with ALC HK and you will indicate your
acceptance of the offer by signing a Hong Kong employment contract (“HK
Contract”). As we have discussed, ALC USA acknowledges and agrees that you are
currently employed by ALC USA until such day when your employment with ALC USA
is separately terminated.

The termination of your employment under the HK Contract does not automatically
terminate or otherwise automatically impact your employment with ALC USA. Unless
otherwise provided in this letter or as required by law, in case of conflict or
inconsistency between the terms and conditions of your employment with ALC HK
and the ALC USA, the terms and conditions of your employment with ALC USA will
prevail. For the avoidance of doubt, in case of conflict or inconsistency
between the HK Contract and the terms of this letter, the terms of this letter
shall prevail, subject to applicable law.

Your current base salary at Air Lease Corporation is $930,000 (“Base Salary”).
Because you will now have a Dual Assignment, your Base Salary will be allocated
as follows:

ALC USA – US $372,000

ALC HK – US $558,000

All payments are subject to any statutory deductions. Your total compensation
will be reviewed annually by ALC USA and ALC HK. For the duration of the
assignment, you continue without interruption to be eligible for ALC USA’s
annual performance-based incentive bonuses, long-term equity incentive awards,
and any other benefits and retirement program. ALC USA will take into
consideration your total compensation, duties and responsibilities in both the
U.S. and Hong Kong in making any applicable calculations and determining
relevant performance metrics and objectives under such bonuses, incentive
awards, benefits and programs.

You are eligible for the Executive Officer Severance Plan pursuant to your
employment with ALC USA (“ALC Severance Plan”), subject to the applicable rules
and conditions. Any payments under the ALC Severance Plan will be calculated
based on your total compensation in the U.S. and Hong Kong, and nothing under
the HK Contract, including its termination, will affect your eligibility in the
ALC Severance Plan. Any statutory severance or long-service payments paid by ALC
HK to you under Hong Kong law upon the termination of the HK Contract will not
be used to offset any payments to which you are eligible under the ALC Severance
Plan.

 

Page 1



--------------------------------------------------------------------------------

Additionally, you will be provided the assignment benefits as listed in the
attached Appendix I, for which you will be eligible so long as you maintain your
work assignment to Hong Kong.

By accepting this offer, you agree to the provision of relevant information
about you from ALC USA to ALC HK, or vice versa, even if that means moving your
personal data across international borders.

Please confirm your intentions by signing and returning this letter to me within
the next week. If I may be of any assistance, do not hesitate to contact me. Any
questions regarding your work assignment should be directed to me or your HR
representative.

 

Yours sincerely,

/s/ John L. Plueger

John L. Plueger

Chief Executive Officer and President

Air Lease Corporation

I accept the position as described in this letter.

Jie Chen

Signed /s/ Jie Chen                 Date June 5, 2019

 

Page 2



--------------------------------------------------------------------------------

Appendix I

You are eligible for the benefits set forth below as a part of your assignment
to Hong Kong. You may be provided additional benefits under your HK Contract.

HOUSING BENEFIT

For ALC USA approved housing, ALC USA or ALC HK, as appropriate will pay for
your rental costs and reimburse you for utility costs, if any, in Hong Kong, for
such housing. Upon the termination of your HK Contract, any lease agreement
approved by ALC USA that may be in your name shall either be (i) terminated and
any early termination penalties and the rental costs for any remaining lease
term as required to be paid under the lease agreement shall be borne by ALC USA
or ALC HK, as appropriate, or (ii) assumed in full by ALC USA or ALC UK, as
appropriate.

HEALTH AND WELFARE BENEFITS

You and your spouse are eligible for international health insurance coverage
through the ALC USA plan or an equivalent plan.

Business Travel ALC HK or ALC USA, as appropriate, will reimburse you for
business travel in accordance with applicable travel and reimbursement policies.

TAX EQUALIZATION

You are responsible for complying with all tax regulations in both Hong Kong and
the U.S. ALC USA will provide tax preparation assistance to you at ALC USA’s
cost so long as you maintain dual employment in the US and Hong Kong. Your
assignment to Hong Kong may result in an increased personal tax liability
compared to your current US tax liability. To address this situation, ALC USA
will provide tax equalization to you in accordance with the Tax Equalization
Understanding, including gross-up assistance to help defray additional tax
liabilities you may incur as a result of any payments to you in connection with
this assignment being viewed as additional compensation by tax authorities.
Additional details are provided in the separate Tax Equalization Understanding.

In the event that you are ever relocated to Asia and therefore are no longer a
resident of California, you and ALC USA agree to work together in good faith to
determine which party should obtain the economic benefit of the change in tax
status.